Exhibit 32 CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER CERTIFICATION(1) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Martin M. Koffel, the Chief Executive Officer of URS Corporation (the “Company”), and H. Thomas Hicks, the Chief Financial Officer of the Company, each hereby certifies that, to the best of his knowledge: 1. The Company’s Annual Report on Form 10-K for the period ended December 28, 2007, to which this Certification is attached as Exhibit 32 (the “Periodic Report”), fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934, and 2. The information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 26, 2008 By: /s/ Martin M. Koffel Martin M. Koffel Chief Executive Officer Date: February 26, 2008 By: /s/ H. Thomas Hicks H. Thomas Hicks Chief Financial Officer (1) This certification accompanies the Periodic Report pursuant to Section 906 of the Sarbanes-Oxley Act or 2002 and shall not be deemed “filed” by the Company or incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date of the Periodic Report and irrespective of any general incorporation language contained in such filing.
